PER CURIAM.
In this workers’ compensation case, the Labor and Industrial Relations Commission denied compensation to employee for a ventral hernia. The Commission concluded that employee (1) did not give timely notice to employer of his injuries, and (2) failed to prove a medical-causal relationship between an on-the-job incident and the later injury. Employee contests both conclusions.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).